Opinion by
Cline, J.
A representative of the importer testified but inasmuch as his information had been given to him by the importer his testimony was held inadmissible. It appeared from the official papers that the collector acted legally under the authority of section 503 (a)'. Nothing in the papers showed currency other than that of the United States. The merchandise was appraised as entered, that is, appraised in United States currency at the unit values on the invoice. Ciba v. United States (14 Ct. Cust. Appls. 309, T. D. 41913) cited.' The defendant moved to dismiss the protest on the ground that the case should have been appealed to reappraisement. Since the entered and appraised values of the merchandise were the same this motion was denied. Andrews v. United States (29 C. C. P. A. 131, C. A. D. 182) cited. On the record presented the protest was overruled.